668 N.W.2d 424 (2003)
In re Petition for DISCIPLINARY ACTION AGAINST Richard S. ESKOLA, a Minnesota Attorney, Registration No. 123699.
No. A03-404.
Supreme Court of Minnesota.
August 21, 2003.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Richard S. Eskola has committed professional misconduct warranting public discipline, namely, that respondent misappropriated fees belonging to his law firm in violation of Minn. R. Prof. Conduct 8.4(c). Respondent and his former partners have agreed to a restitution amount and one of respondent's former partners is holding funds sufficient to satisfy the restitution obligation.
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which the parties jointly recommend (1) that the appropriate discipline is a 30 day suspension from the practice of law under Rule 15, RLPR; (2) that respondent successfully complete the professional responsibility portion of the state bar examination within one year; (3) that respondent comply with Rule 26, RLPR; (4) that respondent pay $900 in costs under Rule 24(a), RLPR; and (5) that respondent may be reinstated at any time after 30 days upon the filing of an affidavit with the Clerk of the Appellate Courts and the Director's Office establishing that respondent is current with Continuing Legal Education and has complied with Rules 24 and 26, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Richard S. Eskola is suspended from the practice of law for 30 days subject to the agreed-upon conditions set forth above effective September 1, 2003. Respondent shall pay costs in the amount of $900 under Rule 24, RLPR.
BY THE COURT:
Paul H. Anderson Associate Justice